CHAPMAN, Circuit Judge:
The plaintiffs-appellants, inmates at Virginia State Penitentiary (VSP), brought this 42 U.S.C. § 19831 class action for declaratory and injunctive relief alleging that various conditions of their confinement violated the eighth amendment’s proscription against cruel and unusual punishment. The parties consented to trial before a United States magistrate, who concluded that the conditions at VSP do not violate the eighth amendment and dismissed the inmates’ complaint. On appeal the inmates assert that the magistrate applied an incorrect legal standard with respect to obtaining injunctive and/or declaratory relief from the threat of violence and sexual assault from other inmates at VSP. The inmates also assert that the magistrate made clearly erroneous findings of fact regarding inmate safety, the physical plant, fire hazards, and food service at VSP. Finding that the magistrate applied the correct legal standard and that his findings of fact were not clearly erroneous, with one exception, we affirm.
I
Plaintiffs initially assert that the magistrate applied an erroneous legal standard for injunctive and/or declaratory relief from the threat of violence and sexual assault from other inmates at VSP. Plaintiffs argue that the magistrate’s standard ignores this court’s holdings in Woodhous v. Virginia, 487 F.2d 889, 890 (4th Cir. 1973), and Withers v. Levine, 615 F.2d 158 (4th Cir.1980), cert. denied, 449 U.S. 849, 101 S.Ct. 136, 66 L.Ed.2d 59 (1980). The defendants assert that the standard used by the magistrate is a proper application of Woodhous and Withers in light of Rhodes v. Chapman, 452 U.S. 337, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981). We agree.
Specifically, the inmates assert that the magistrate erred in requiring that inmates suffer “significant mental pain” and that the danger be unnecessarily and wantonly inflicted and “totally without penological justification” to establish prison violence of constitutional proportions. As will be shown, however, the magistrate correctly applied the eighth amendment standard established in this Circuit and the Supreme Court. In Woodhous v. Virginia, 487 F.2d at 890, we set forth a standard of liability regarding unconstitutional levels of prison violence:
While occasional, isolated attacks by one prisoner on another may not constitute cruel and unusual punishment ... confinement in a prison where violence and terror reign is actionable. A prisoner has a right, secured by the eighth and fourteenth amendments, to be reasonably protected from constant threat of violence and sexual assault by his fellow *978inmates, and he need not wait until he is actually assaulted to obtain relief.
******
In determining whether to grant relief, the court should ascertain: (1) whether there is a pervasive risk of harm to inmates from other prisoners, and, if so, (2) whether the officials are exercising reasonable care to prevent prisoners from intentionally harming others or from creating an unreasonable risk of harm, (citations omitted).
Later, in Withers v. Levine, 615 F.2d at 161, we elaborated on our holding in Wood-hous as follows:
A pervasive risk of harm may not ordinarily be shown by pointing to a single incident or isolated incidents, but it may be established by much less than proof of a reign of violence and terror in the particular institution. The defendants seized upon that explanatory phrase from Woodhous to contend that something approaching anarchy must be proven before a cause of action under Wood-hous may be made out, but conditions need not deteriorate to that extent before the constitutional right to protection arises. It is enough that violence and sexual assaults occur ... with sufficient frequency that the younger prisoners, particularly those slightly built, are put in reasonable fear for their safety and to reasonably apprise prison officials of the existence of the problem and the need for protective measures. ...
It is not necessary to show that all prisoners suffer a pervasive risk of harm. It is enough that an identifiable group of prisoners do, if the complainant is a member of that group.
In considering “for the first time the limitation that the Eighth Amendment ... imposes upon the conditions in which a State may confine those convicted of crimes,” Rhodes, 452 U.S. at 344-45, 101 S.Ct. at 2397-98, the United States Supreme Court acknowledged that the eighth amendment’s protections reach “beyond the barbarous physical punishments at issue in the Court’s earliest cases.” Id. at 345, 101 S.Ct. at 2398. The Court announced:
Today the Eighth Amendment prohibits punishments which, although not physically barbarous, “involve the unnecessary and wanton infliction of pain,” Gregg v. Georgia, [428 U.S. 153, 173, 96 S.Ct. 2909, 2925, 49 L.Ed.2d 859 (1976)], or are grossly disproportionate to the severity of the crime, Coker v. Georgia, 433 U.S. 584, 594 [97 S.Ct. 2861, 2867, 53 L.Ed.2d 982] (1977) (plurality opinion); Weems v. United States, 217 U.S. 349 [30 S.Ct. 544, 54 L.Ed. 793] (1910). Among “unnecessary and wanton” inflictions of pain are those that are “totally without penological justification.” Gregg v. Georgia, supra, at 183 [96 S.Ct. at 2929]; Estelle v. Gamble, 429 U.S. 97, 103 [97 S.Ct. 285, 50 L.Ed.2d 251] (1976).
452 U.S. at 346, 101 S.Ct. at 2399 (footnote omitted).
The Court went on to discuss how courts should decide whether conditions violate the eighth amendment:
No static “test” can exist by which courts determine whether conditions of confinement are cruel and unusual, for the Eighth Amendment “must draw its meaning from the evolving standards of decency that mark the progress of a maturing society.” Trop v. Dulles, 356 U.S. 86, 101 [78 S.Ct. 590, 598, 2 L.Ed.2d 630] (1958) (plurality opinion). The Court has held, however, that “Eighth Amendment judgments should neither be nor appear to be merely the subjective views” of judges. Rummel v. Estelle, 445 U.S. 263, 275 [100 S.Ct. 1133, 1139, 63 L.Ed.2d 382] (1980).
452 U.S. at 346, 101 S.Ct. at 2399.
The plaintiffs challenge the following portion of the magistrate’s discussion of the law regarding “mental pain”:
One key to understanding when the risk of violence reaches constitutional dimensions is its effect on the inmate population ____ In this context, it is not necessary that an inmate establish that he has been the subject of an actual attack, but he must establish 'that he lives in *979reasonable fear of assaults from other inmates ... and that the fear results in significant mental pain ____ To establish fear of constitutional dimensions, an inmate must show more than simple anxiety. He must demonstrate anxiety on a level such as would interfere to some degree with his everyday functions____ An inmate does not need to establish that he is totally incapacitated by any means. But, before pain of a constitutional magnitude can be said to exist, there must be evidence of serious mental and emotional deterioration attributable to the fear of constant danger from assaults.
Certainly it is not improper to consider the effect of conditions on the prison population in determining if the conditions are of constitutional magnitude. Rhodes v. Chapman, 452 U.S. at 364, 101 S.Ct. at 2408 (Brennen, J., concurring). We did as much in Sweet v. South Carolina Dept. of Corrections, 529 F.2d 854, 865-866 (4th Cir.1975), when we remanded the case for a determination of whether an indefinite limitation on exercise is harmful to a prisoner’s health, and in Johnson v. Levine, 588 F.2d 1378, 1380 (4th Cir.1978), where we affirmed the district judge’s findings of unconstitutional overcrowding, noting that the overcrowding had probably contributed to, inter alia, “psychological injury to some prisoners.” In addition, the magistrate correctly noted that to obtain relief an inmate need not be the victim of an actual attack, but rather must suffer from the reasonable fear of inmate assaults. Withers, supra; Woodhous, supra. Since under Rhodes conditions at the prison which, “although not physically barbarous, involve the unnecessary and wanton infliction of pain” are prohibited under the eighth amendment, Rhodes, 452 U.S. at 346, 101 S.Ct. at 2399 (quoting Gregg v. Georgia, 428 U.S. 153, 173, 96 S.Ct. 2909, 2925, 49 L.Ed.2d 859 (1976)), the magistrate’s requirement that fear of attack re-suit in significant mental pain to be of constitutional dimensions is proper.2
The plaintiffs also challenge the magistrate’s statement that the fear amounting to mental pain must be inflicted recklessly or wantonly and be “totally without peno-logical justification.” That portion of the magistrate’s order is as follows:
Nevertheless, assuming that an inmate establishes that his fear of assaults has produced significant mental distress and psychological impairment to produce “pain,” it does not automatically follow that he has been subjected to cruel and unusual punishment. He must also show that the pain was inflicted recklessly or wantonly____ Moreover, the pain must, itself, be “totally without penological justification.” (citations omitted).
Both of these standards are set forth in Rhodes v. Chapman, 452 U.S. at 346, 101 S.Ct. at 2399. The inmates argue that requiring them to show reckless or wanton infliction of pain ignores our decision in Withers, which determined that negligence by prison officials is a violation of the constitutional right and actionable under § 1983. That determination was not without some qualification, however. In Withers we recognized that:
Surely the Constitution of the United States does not lend its protection to every victim of a common law tort by state officials and employees ... [b]ut negligence by a state official under some circumstances may itself violate a constitutionally protected right; when it does, it is actionable under § 1983____
When there is present in a prison or in an identifiable portion of it, a pervasive risk of harm to all prisoners, or to an identifiable group of them, the constitutional prohibition against cruel and unusual punishment requires that prison officials exercise reasonable care to pro*980vide reasonable protection from such unreasonable risk of harm.
Withers, 615 F.2d at 162. The plaintiffs acknowledge that the Supreme Court stated in Rhodes v. Chapman that the infliction of pain must be unnecessary and wanton to constitute a violation of the eighth amendment, but argue that we should apply our Withers reasonable care standard rather than the Supreme Court’s unnecessary and wanton standard because Rhodes v. Chapman involved only the issue of double celling and the principles it set forth should only be applied within that narrow context. But even a cursory reading of Rhodes reveals its discussion of “unnecessary and wanton infliction of pain” is not so limited: “These principles apply when the conditions of confinement compose the punishment at issue.” 452 U.S. at 347, 101 S.Ct. at 2399 (emphasis added). We thus decline to ignore the mandate of the United States Supreme Court that the eighth amendment prohibits punishments which “involve the unnecessary and wanton infliction of pain.” The magistrate properly applied the principles of Withers and Woodhous in the light of Rhodes v. Chapman in adopting the legal standard he applied to the evidence in this case.
II
On the issues of inmate safety relating to weapons, drugs, cell locking system, cell house security, manpower, idleness and protective custody, the appellants’ brief is so filled with exaggerated statements and claims that we thought they were hyperbole. At oral argument it became obvious that we were expected to accept these statements as true. An examination of the record fails to support such exaggeration of the claims.
Our role in reviewing the findings made by the lower court is to determine whether they are clearly erroneous, for “[o]nly when a finding of fact is ‘clearly erroneous’ are we to set it aside.” Phillips v. Crown Central Petroleum Corp., 556 F.2d 702, 703 (4th Cir.1977). “A finding is ‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.” United States v. Gypsum, 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746 (1948). In reaching his findings the magistrate noted that “there is conflicting evidence involved in every factual discussion of these issues. As such, the resolution of these issues must be determined by weighing the credibility of the evidence presented by the concerned parties.” As an appellate court, we must “accord wide latitude to findings of the trial court with respect to credibility of witnesses, and to facts and to inferences therefrom.” Phillips, 556 F.2d at 703. We reject at the outset the inmates’ contention that the considerable documentary evidence in this case was “largely overlooked by the magistrate.” The record reveals that the magistrate read all the exhibits and reviewed them before rendering his decision. (App. 33).
The men confined at YSP have been convicted of crimes of violence. They are confined against their will. Under such circumstances acts of violence by inmates against inmates are inevitable. No amount of money and no increase in the number of prison officers is going to completely eradicate inmate violence from VSP or any other such institution. This is a maximum security prison and each inmate has been interviewed, tested and classified before being confined to VSP. Often an effort to achieve the “evolving standards of decency that mark the progress of a maturing society,” Trop v. Dulles, 356 U.S. 86, 101, 78 S.Ct. 590, 598, 2 L.Ed.2d 630 (1958), runs headlong into the hardened criminals who are incarcerated in our maximum security prisons. Methods used by prison administrators to protect inmates from one another are often attacked as oppressive or as constituting cruel and unusual punishment by the same inmates who later complain about a lack of protection. To follow the plaintiff’s argument we would have to find that imprisoned felons are constitutionally entitled to more protection from crimes of violence than are law abiding citizens.
*981The plaintiffs complain of unprovoked assaults, but the rate of inmate assaults at VSP compares favorably to Lucasville Prison which was the subject in Rhodes. In any event, the important point is that the magistrate found, and his finding is amply supported by the record, that “the evidence of any real fear of assaults at Virginia State Penitentiary is virtually nonexistent.” The plaintiff Joseph had been incarcerated at VSP for eight years and had never been assaulted and testified that he had no fear of assault. Plaintiff Evans has been a prisoner for six years, has never been physically struck, and was not afraid of physical danger. Plaintiff Vinnedge had been confined for eight years and was serving his second assignment to VSP at his own request. Plaintiff Shrader had been confined at VSP for eleven years and been robbed once, but never physically injured by another inmate. The inmates who testified they had been assaulted included persons who had instigated fights or were aggressors. One was found to be in possession of marijuana and another was operating as a “storeman” which is comparable to a black market operation in which goods are sold to other inmates for a profit. The officials had tried to stop this activity and after learning of a threat against the “storeman” he was put into protective custody. The inmate-on-inmate assault rate at VSP is lower than that in some modern prisons and the rate compares favorably with other institutions.
Only one homosexual attack has been reported since 1979. The magistrate found, and his finding is amply supported by the record that VSP does not have a large number of young inmates. Appellants cite as youths one inmate 22 years of age and another of 23 at VSP. However, one of these inmates is under a sentence of capital murder, and the other is serving 30 years and has incurred more than 20 disciplinary charges at VSP.
There is a problem of illegal drug use at VSP, but it involves only a small percent of the inmates. Most of the incidents of illegal drug use involve Talwin, but this drug has since been removed from the infirmary. Risk of exposure to illegal drugs inside VSP seems no greater than the risk of exposure on the outside.
The magistrate’s finding that the conditions of protective custody and administrative segregation meet constitutional standards is amply supported by the record. Although these prisoners are confined to their cells, they are permitted radios and reading materials, have the same meals as the general prison population, and are allowed limited commissary privileges. They are provided regular times to bathe and to exercise. The cells used for protective custody and administrative segregation are adequately heated, lighted and ventilated. When an inmate is in protective custody at his own request he is not subjected to cruel and unusual punishment simply because he may be deprived of certain privileges available to the general prison population. Breeden v. Jackson, 457 F.2d 578 (4th Cir.1972).
Appellants complain of a lack of security manpower to properly staff VSP. The record reveals that there are 307 security personnel for approximately 900 inmates, a ratio of 3:1, which is much better than the national average of 5:1. The record supports the finding that the security staffing was “completely adequate.”
There is some idleness among VSP inmates, but this is of their own choosing. Inmates have the opportunity to work at prison jobs or to enroll in various programs. Inmates who are motivated can enroll in many activities and programs. Appellants’, witness Conquest complained that his job took very little of his time, but on cross examination he admitted that he spent 15 hours per week in a radio/TV repair class, lifted weights each day, participated in the VSP drug program, participated weekly in a VSP theatre group, and was considering a computer course and college correspondence courses. There are 178 educational and vocational positions for the inmates and additional positions can be created when there is a sufficient inmate *982interest. There is no “hard labor” at the prison and inmates are normally confined to their cells only when sleeping, and they are free to participate in the various vocational educational and recreational activities.
The complaints about the locking system of the cells of A building do not create a constitutional problem. This system is old and needs frequent repair, but repairs are promptly made when there is a malfunction. This locking system locks or unlocks all doors at the same time. Any locking system for prison cells will produce complaints from inmates who might prefer something different.
The presence of weapons in the institution concerns us, particularly in view of the magistrate’s reasoning. He stated in footnote 32:
Plaintiffs have stressed the prevalence of weapons in the Virginia State Penitentiary by claiming that the state has failed to protect them from a pervasive risk of harm, relying on the language of Withers, 615 F.2d 158. At first glance, the argument is attractive, for weapons do exist. There is evidence that the material from which they were made, i.e., scrap metal, was not sufficiently safeguarded and there is evidence that the method employed to restrict the making and conveyance of such weapons was inadequate. The facts may well establish that a danger exists which is specific (the weapons), obvious (from the number of stabbings and shakedown reports), and “unnecessary.” The fallacy in the argument is the use of the term “unnecessary.” The danger does not come from the weapons themselves. It comes from the use of those weapons, and as has already been discussed, that risk, in terms of an Eighth Amendment violation, is not unnecessary. The weapons may increase the risk of violence, but their existence is only one facet to be considered in the overall question of whether or not prison officials have acted in a willful and wanton manner in inflicting unnecessary pain. The fact that inmates have been able to make and possess some knives out of scrap metal may be impressive. It may even seem shocking. But, the stark reality of prison life is that virtually anything can be employed as a weapon, e.g., a pencil can become a dagger; an electric cord a garrote, a lock inside a sock a bludgeon; human excretion a poison. Pool cues, brooms, and chairs have all been used as weapons at one time or another. The pervasive risk of harm from which inmates are entitled to be protected is not the knife, but the act of assault. The courts have been unwilling to establish constitutional liability solely on the basis of the existence of weapons within an institution. See Bogard v. Cook, 586 F.2d 399, 418 (5th Cir.), cert. denied, 444 U.S. 883 [100 S.Ct. 173, 62 L.Ed.2d 113] (1979); cf. Puckett v. Cox, 456 F.2d 233, 235 (6th Cir.1972) (negligence in permitting insane prisoner to roam within prison, and in allowing him access to dangerous instruments does not state equal protection claim).
While a knife is not dangerous in and of itself, and only becomes dangerous when used to inflict injury, we are troubled by the statement that scrap metal is not sufficiently safeguarded and that the methods employed to restrict the making and conveyance of weapons are inadequate. This would indicate a pervasive risk of harm from use of the knives, and a possible inadequate official response would appear to make out a claim if prison officials ignore the problem, after they become aware of it, and fail to take action to prevent the manufacture and possession of weapons which can be used to harm other inmates. Although the evidence does not establish that there have been many injuries from these weapons, the condition should not be allowed to exist if it can be prevented by better inventory control and supervision of the machine shop or other places where scrap metals are produced and can fall into the hands of inmates.
We cannot determine from the magistrate’s findings whether the manufacture of weapons from scrap metal is being con*983ducted on such a scale as to represent a pervasive risk of harm or what the official response has been.
Ill
The inmates also assert that the magistrate erred in finding that the physical plant and food service are constitutionally adequate and that there is no unreasonable risk of harm from fire or smoke.

Physical Plant

Regarding the condition of the physical plant at VSP, the magistrate noted:
Inmates confined in the Virginia State Penitentiary are furnished a clean cell for single occupancy, with adequate heat and ventilation. Each inmate has his own toilet and sink. Although an inmate may only have immediate access to cold water inside his cell, he can readily obtain hot water for cleaning and personal hygiene. Adequate showers are available on each tier and freedom of movement in each section is relatively unham-pered____
The magistrate also stated that “the buildings cannot be described as cheerful.” The court recognized that “the facilities at the Penitentiary are not new, but age alone is far less important than the state of repair of a building in considering whether conditions of confinement offend the Eighth Amendment.” The magistrate concluded that “the physical conditions surrounding the plaintiffs’ confinement in the Virginia State Penitentiary, either separately or in combination, do not amount to the infliction of cruel and unusual punishment.”
The plaintiffs argue that “the magistrate failed to mention, and apparently failed to consider, the extensive and unrefuted evidence from defendants’ experts and defendants’ own documents that the Penitentiary was in such a state of disrepair that it should be closed.” However, the defense expert referred to by the plaintiffs, Terrell Don Hutto, a criminal justice consultant, testified that operations should be “phase[d] out” at the Penitentiary because “it [is] old and economically inefficient for the Commonwealth.” Such testimony is a far cry from stating the Penitentiary should be closed because it is in “such a state of disrepair.” The plaintiffs also assert that “Mr. Clarke, Penitentiary Building Superintendent confirmed the major and persisting maintenance and structural problems.” The record reflects that Mr. Clarke testified not only as to the ongoing maintenance problems, but also as to the ongoing repairs made at VSP and the current plans for additional renovations at VSP “to the cell blocks and to the kitchen refrigeration.” Mr. Clarke described his maintenance program as “not a complete functioning program. We do preventive maintenance.”
The plaintiffs also challenge the magistrate’s findings with respect to leaks in the roof in A building and the resultant water damage to the building. The magistrate observed minor wetness under the windows in the building, which appeared to come from the windows and not the roof, and found that it has “not created any safety or health hazards.” One of the defendants’ witnesses testified that on occasion he “ha[d] seen puddles” in A-cell house. He agreed that in certain areas this was because of some ceiling deterioration due to water. Defense witness Bill Davis, who inspected the roof and ceiling of A building, found no structural damage and only one area where the metal ceiling had rusted through. This area had been repaired at the time of his inspection. Moreover, Davis was in A building when it was raining and saw no rain leaking into the building. Also, immediately after one inmate testified that “it’s raining inside A building right now” the magistrate recessed, toured A building, and found only minor wetness under some windows. Our review of the record reveals the magistrate’s findings with respect to water seepage and damage not reaching constitutional proportions are not clearly erroneous.
Regarding inmates’ complaints of pigeons and other birds nesting in A building, the magistrate found that the pigeon *984problem has been eliminated because the cupolas in the roof have been screened. The magistrate also found no evidence that any of the birds created a health problem for the inmates. These findings are fully supported in the record. Defense witness Mr. Clarke testified that although attempts in the past to keep the pigeons out had not been successful, screening the cupola in the attic has effectively prevented the entry of pigeons. Inmate Conquest also testified that the birds are no longer a problem “because they patched the holes in the ceiling.”
The plaintiffs assert that their health expert, Mr. Gordon, gave undisputed testimony about the serious health risks posed by pigeon feces. Mr. Gordon did testify that “pigeon feces and pigeons inside of the building increase the opportunity for the occurrence and transmission of certain mycotic diseases.” Defendants’ health expert, on the other hand, found nothing that disturbed him from a sanitation point of view in the cellblocks. No evidence was introduced to show any inmate had suffered ill effects from the presence of pigeons in the past.
With respect to the showers at VSP, the magistrate found that they leave much to be desired____ The show-
er heads drip and rust stains are plentiful. There is evidence that mildew or mold may also be present. One inmate indicated that there might be a momentary loss of cold water if a nearby toilet were to be flushed. There is no evidence that any inmate was ever injured from a malfunction of the showers, nor is there any evidence that the conditions of the stalls created a health hazard. One might have expected at least one complaint of athlete’s foot, but there were none.
The magistrate concluded the showers at VSP were adequate, which is fully supported by the record. Although inmates Collins and Crute testified that the hot and cold shower controls frequently do not work well, neither that condition nor the momentary loss of cold water in the showers when a toilet is flushed are of constitutional significance. “[A] sentence in federal prison is not a guarantee that one will be safe from life’s occasional inconveniences.” Holloway v. Gunnell, 685 F.2d 150, 156 (5th Cir.1982). The defendants concede that mold in some showers is a problem; inmates are paid to clean the cell houses, including the showers, and some are cleaned more thoroughly than others. In light of the evidence of daily attempts to clean the showers and no evidence of disease resulting from mold in the showers, the conditions of the showers at VSP do not, alone or in combination with other conditions, constitute cruel and unusual punishment.
Finally, the inmates complain that “the magistrate ignored both plaintiff and defendant expert testimony as well as defendants’ own documents which confirm that cell lighting is substandard and can cause health problems.” To the contrary, the magistrate specifically noted that “technical measurements of the interior cell lighting revealed the illumination to be approximately one-fourth to one-half that recommended by the American Correctional As-sociation____” Yet the magistrate found the cell lighting to be “relatively good” based on his unannounced toiir of VSP at 10:00 p.m. The magistrate stated, “Many inmates were reading or writing letters; some were typing material for further consideration by this court; and, others had extinguished their lights to improve their television viewing.” In addition, technical measurements of the lighting at the Bench, at counsel tables, and at the clerk’s desk in the courtroom where this case was tried revealed lighting comparable to that in the cells at VSP. Considering the record, the illumination in the cells at VSP “does not offend evolving standards of decency.” Rhodes v. Chapman, 452 U.S. at 346, 101 S.Ct. at 2399.

Fire Safety

The magistrate found that the plaintiffs are not exposed to an unreasonable risk of harm by fire or smoke. The *985record fully supports this finding. The record reveals that the cell buildings at VSP are constructed primarily of steel and concrete which does not burn easily. The only wood in A building are 2x4 boards framed between steel beams used to support a metal ceiling and a four-foot wooden catwalk between the steel beams supporting the roof. Testimony of the defendants’ expert established that due to the height of the ceiling, a cell fire would not cause combustion of any of the wood. While flammable items are kept by the inmates in their cells, the number of these items has been reduced by regulation at the Penitentiary. In addition, all flammable mattresses in the cells at VSP have been replaced with fire-resistant boric acid treated mattresses. The plaintiffs challenge the court’s specific finding that “the evidence establishes that a fire in any given cell would be unable to spread to an adjacent cell____” The plaintiffs point out that two of their experts, Mr. Silver and Mr. Whitfield, testified that a fire of combustibles within a cell could create combustion in an adjacent cell.3 The record reveals that there is conflicting testimony on this point. The defendants’ expert testified that even under the worst possible conditions, including the addition of kerosene, it was unlikely that a fire in one cell would be hot enough to spread to an adjoining cell. The magistrate took note of the conflicting testimony and “place[d] its confidence” in the defendants’ expert who, unlike the plaintiffs’ expert, stated the specific facts on which he based his expert opinion. The magistrate’s finding that the risk of fire in the cellhous-es is negligible is not clearly erroneous.
The plaintiffs also assert that the magistrate erred in finding that “the volume of space in each of the cellhouses lends credence to the ... testimony indicating that the smoke and fumes would rise relatively harmlessly to the ceiling and then disburse.” The plaintiffs point to the testimony of their expert, Mr. Silver, that smoke from a fire forms a conical pattern and rises upward, which could cause the inmates on the upper tiers of the building to be “buried in an opaquing environment.” On the other hand, the Fire Safety Officer at VSP testified that smoke could rise freely into an open area above the ceiling and below the roof and then be ejected by fans located in A and B buildings. The magistrate found that “the volume of space in each of the cellhouses lends credence to the later testimony indicating that the smoke and fumes would rise relatively harmlessly to the ceiling and then disburse.” Since he was able to judge the credibility of the witnesses and had inspected the facility, we decline to disturb this finding on appeal.
Finally, the inmates challenge the magistrate’s assertion that “it is difficult to believe that anyone would deliberately expose himself to a great risk of harm from excessive smoke and fumes by committing arson.” They argue that the court failed to credit the testimony of their expert, Mr. Silver, who testified that 96% of fires started in correctional facilities are arson, thus requiring greater precaution than in a civic building. However, the lower court noted that he did not ignore that testimony, nor did he ignore the fact that arson has occurred at VSP. Rather, he found it “difficult to believe.” “Accordpng] wide latitude to the findings of the trial court with respect to credibility,” Phillips, 556 F.2d at 703, we do not find it clearly erroneous that the trial court had difficulty believing that inmates would deliberately injure themselves by arson. Many prison arsonists are not trying deliberately to harm themselves, but are trying to call attention to themselves or to some grievance they may have with the prison administration.
The record reveals that deficiencies in fire safety do exist at VSP, and that some of the problems, such as the single means of egress from each cellhouse, violate Virginia Fire Safety Regulations. However, *986as noted by the magistrate, such “safety codes do not establish the constitutional minima,” Ruiz v. Estelle, 679 F.2d 1115, 1153 (5th Cir.1982) (quoting Bell v. Wolfish, 441 U.S. 520 at 543 n. 27, 99 S.Ct. 1861 at 1876 n. 27, 60 L.Ed.2d 447 [1979]), which are “whether the actual conditions of confinement ... are cruel and unusual.” Nelson v. Collins, 659 F.2d 420, 426 (4th Cir. 1981). The deficiencies in fire safety at VSP, whether considered alone or in combination with other conditions, do not constitute cruel and unusual punishment.

Food Service

It is well-established that inmates must be provided nutritionally adequate food, “prepared and served under conditions which do not present an immediate danger to the health and well being of the inmates who consume it.” Ramos v. Lamm, 639 F.2d 559, 571 (10th Cir.1980), cert. denied, 450 U.S. 1041, 101 S.Ct. 1759, 68 L.Ed.2d 239 (1981); Bolding v. Holshouser, 575 F.2d 461 (4th Cir.1978), cert. denied, 439 U.S. 837, 99 S.Ct. 121, 58 L.Ed.2d 133 (1978). In the instant case the magistrate ruled that plaintiffs did not prove their claims of unsanitary food conditions or nutritional inadequacies at VSP. The parties stipulated that the cyclical menu at VSP, if followed with properly prepared and stored food, provides adequate nutritional diets. The parties disagree about the way the food is stored, prepared, and served. The magistrate observed:
The evidence is in conflict in every area. If one were to believe the plaintiffs’ inmate witnesses, rarely a meal is served that does not consist of: (1) raw food; (2) rotten food; or (3) contaminated food ... The defendants presented evidence of a Four-Star restaurant with excellent management procedures. In the final analysis, it all boils down to one thing— credibility.
The plaintiffs’ nutritional expert Wilson observed various unsanitary conditions on her visit to the VSP mess hall area, but the magistrate noted that those conditions were atypical of the true conditions at VSP as described by persons who regularly visit the penitentiary. Testimony of the Food Service Manager and an inmate indicates the inmates who work in the kitchen and who knew of Ms. Wilson’s visit 24 hours before she arrived intentionally made the kitchen look dirty and in a hectic condition that day. Ms. Wilson herself admitted that some unsanitary conditions, such as clogged sinks, had disappeared when she returned to VSP.
The magistrate acknowledged that there were violations reported in the state sanitation reports, but found insufficient evidence that the problems persisted continuously without corrective action. Two of the defendants’ experts testified that the ongoing extermination program at VSP controlled mice to the extent that they did not present a real public health problem.
The record also reveals no evidence of outbreaks of food poisoning, diarrhea, or other diseases which are indicative of unhealthy conditions in the preparation or handling of food at VSP. Several inmates testified they felt discomfort after eating some meals, but only two said they had ever sought medical attention for such discomfort. Moreover, the chief physician for the Department of Corrections reviewed the records of all inmates who testified as having food-related complaints and found that no two complaints occurred on the same day, indicating “there wasn’t any common factor making these individuals sick.” Furthermore, the magistrate noted there is no evidence of either malnutrition or “sub-clinical manifestations” of malnutrition, such as increased dental problems, loss of appetite, reduced capacity to work, ward off disease, cope with stress, etc. Plaintiffs’ nutritional expert, Ms. Wilson, testified she would have expected the conditions at VSP to result in such “sub-clinical manifestations” of malnutrition. The magistrate’s findings regarding the conditions of the food service area at VSP were not clearly erroneous.
In Rhodes v. Chapman, 452 U.S. 337, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981), the *987Supreme Court provides guidance to judges in eighth amendment claims arising from prison conditions. "In assessing claims that conditions of confinement are cruel and unusual courts must bear in mind that their inquiries ‘spring from constitutional requirements and that judicial answers to them must reflect that fact rather than a court’s idea of how best to operate a detention facility.’ ” Id. at 351, 101 S.Ct. at 2401 (quoting Bell v. Wolfish, 441 U.S. at 539, 99 S.Ct. at 1874).
Rhodes also reminds us, “The Constitution does not mandate comfortable prisons, and prisons of SOCF’s [Southern Ohio Correctional Facility’s] type, which houses persons convicted of serious crimes, cannot be free of discomfort.” Rhodes, 452 U.S. at 349, 101 S.Ct. at 2400.
Applying the Rhodes standard, we affirm all of the district court’s findings and conclusions except as to the construction of weapons from scrap metal and remand this issue to the district court for additional proceedings to determine the extent of this danger, the defendants’ response thereto, and whether this danger and response or lack of response rise to the level of an eighth amendment violation.
AFFIRMED IN PART.
REMANDED IN PART.

. The district court certified the case as a class action on behalf of all inmates incarcerated, or to be incarcerated, at the facility.


. It should be noted that the lower court found the evidence of any real fear of assaults at VSP to be "virtually nonexistent.” For example, the court found that: "On each occasion that the court visited the Penitentiary, there was a striking lack of tension. On the unannounced tour, it appeared that the inmates were relaxed and totally unconcerned that they might be subjected to any violence.”


. Actually, only one of the two experts opined with any certainty that a fire in one cell could produce enough heat to cause the adjoining cells to ignite. The plaintiffs’ other fire expert, J.M.M. Whitfield, testified, "I guess there is always a possibility that flash point could be reached from one cell to another, but I am not sure how likely that would be.”